Opinion

PER CURIAM.
After examining the record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case *391should be dismissed on the ground that certification was improvidently granted.1
The appeal is dismissed.

 We granted the defendant’s petition for certification to appeal from the judgment of the Appellate Court; Fleet Credit Corp. v. Miller, 44 Conn. App. 529, 690 A.2d 423 (1997); limited to the following issue: “Did the Appellate Court improperly determine that the plaintiff taxpayers were not liable for the payment of interest pursuant to General Statutes (Rev. to 1993) § 12-242d for the underpayment of their estimated corporate business tax?” Fleet Credit Corp. v. Miller, 241 Conn. 902, 693 A.2d 303 (1997).